                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-449-KDB-DCK

 JOHNATHAN HATCH,                                      )
                                                       )
                  Plaintiff,                           )
                                                       )
     v.                                                )   ORDER
                                                       )
 LEXISNEXIS RISK SOLUTIONS, INC.,                      )
 LEXISNEXIS CLAIMS SOLUTIONS, INC.,                    )
 POLICEREPORTS.US, LLC, LEXISNEXIS                     )
 COPLOGIC SOLUTIONS, INC.,                             )
                                                       )
                  Defendants.                          )
                                                       )

          THIS MATTER IS BEFORE THE COURT on the “Joint Motion For Approval Of Non-

Certified Mediator” (Document No. 48) filed June 5, 2020. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and noting consent of the

parties, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that the “Joint Motion For Approval Of Non-Certified

Mediator” (Document No. 48) is GRANTED. Rodney A. Max is approved to serve as mediator

in this matter.

                                Signed: June 8, 2020




       Case 3:19-cv-00449-KDB-DCK Document 49 Filed 06/08/20 Page 1 of 1
